Case 2:19-cv-19611-MCA-LDW Document 13-1 Filed 12/06/19 Page 1 of 2 PageID: 298


 SILLS CUMMIS & GROSS P.C.
 Jaimee Katz Sussner, Esq.
 Joshua N. Howley, Esq.
 One Riverfront Plaza
 Newark, New Jersey 07102
 (973) 643-7000

 Proposed Attorneys for Court-Appointed Receiver
 Colliers International NJ LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                 : Civil Action No. 19-cv-19611 (MCA)
 LARRY PORTAL, FRANK MAIORANO,
 GRACY WEBERMAN, JAHN BRODWIN,                     (LDW)
                                                 :
 DONALD J. NOONE II, MARTIN
 GOLDSTEIN, and DAVID METZMAN,
                                                 : Document Electronically Filed
                       Plaintiffs,
                                                 :
                                                   ORDER APPOINTING SILLS
        v.
                                                 : CUMMIS & GROSS P.C. AS
                                                   COUNSEL FOR COURT
 SETH LEVINE, TEANECK PLAZA
                                                 : APPOINTED RECEIVER
 VENTURES, LLC; 268 KENNEDY
                                                   COLLIERS INTERNATIONAL
 VENTURES; ENGLEWOOD FUNDING,
                                                 : NJ LLC PURSUANT TO
 LLC; HILLSIDE NORSE, LLC; PA NORSE,
                                                   L. CIV. R. 66.1(g)
 LLC; 2817 PALISADES VENTURE, LLC;
                                                 :
 CLIFTON DL VENTURES, LLC; SUSSEX
 NORSE, LLC; 4318 KENNEDY
                                                 :
 PARTNERS, LLC; LENOX SOUTH PARK,
 LLC; LENOX MCKINLEY, LLC;
                                                 :
 ENGLEWOOD NORSE, LLC; POST
 AVENUE VENTURES, LLC; PLAINFIELD
                                                 :
 NORSE, LLC; 219 HILLSIDE VENTURES,
 LLC; BAYONNE VENTURES, LLC,
                                                 :
 JORDAN VENTURES, LLC; ORANGE LP
 VENTURES, LLC; PLAINFIELD PA
                                                 :
 VENTURES, LLC; PASSAIC MAIN
 NORSE, LLC; PERTH NB VENTURES,
                                                 :
 LLC; SUSSEX VENTURES, LLC; PERTH
 LP VENTURES, LLC; and CLIFTON 126
                                                 :
 CENTER, LLC,

                       Defendants.

        This matter having been opened to the Court by Court-Appointed Receiver Colliers

 International NJ LLC (the “Receiver”) for an Order, pursuant to L. Civ. R. 66.1(g), authorizing
Case 2:19-cv-19611-MCA-LDW Document 13-1 Filed 12/06/19 Page 2 of 2 PageID: 299


 the Receiver to employ Sills Cummis & Gross P.C. (“Sills Cummis”) as its counsel to assist the

 Receiver in performing its duties under the Court’s November 26, 2019 Order (ECF No. 12), and

 the Court having considered the papers submitted in connection with this application, and having

 heard the arguments of counsel, if any, and it appearing that Plaintiffs having consented to the

 relief sought in this application, and for good cause shown:

        IT IS on this _____ of                                  2019 ORDERED that:

        1.      The Receiver’s Application is GRANTED in its entirety;

        2.      The Receiver is authorized to retain Sills Cummis as counsel for the Receiver in

 this action pursuant to L. Civ. R. 66.1(g) subject to the rates set forth in the letter from Joshua N.

 Howley, Esq. dated December 6, 2019, and to perform the duties set forth therein.




                                                HON. LEDA DUNN WETTRE, U.S.M.J.




                                                   2
